DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cylindrical tube".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green Jr. et al. (US 2017/0307157) and further in view of Watabe (JP 2019003773).
Regarding claims 1 & 17, Green Jr. et al. disclose a device (light engine; see Title), comprising: a PCB (LED carrier 14; paragraph 114) having a plurality of light sources (LEDS 15) disposed on the PCB, wherein the PCB is coupled to a processor and a memory configured to store a program (Paragraph 149); a first diffuser (shroud 12) comprising a first sheet that disposed in front of the PCB; a second diffuser (24) comprising a second sheet separated from and disposed in front of the first diffuser (see Fig 2A); and wherein at least some of the plurality of light are configured to turn on and off (paragraphs 149-151). 
But Green Jr, et al. fail to disclose that first diffuser comprises a series of parallel lines etched or embedded into the first sheet and the second diffuser comprises a series of parallel lines etched or embedded into the second sheet.
However, in the same field of lighting device, Watabe (see Fig 3) discloses first (81) and second diffusing unit (82) surrounding the light source unit (70) both diffuser unit comprises a series of parallel horizontal lines etched or embedded in the respective sheet (best shown in Fig 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have first and second diffuser comprising a series of parallel lines etched or embedded in the respective sheet, as taught by Watabe in the device of Green et al. so as to have desired light emission.
Regarding claim 2, Green Jr. et al. disclose that the plurality of light sources comprises LEDs disposed or embedded on the PCB (see Fig 6A).
 Regarding claim 3, Green Jr. et al. disclose that the plurality of light sources are disposed or embedded on the PCB in areas comprising an upper region and a lower region, wherein the plurality of lights disposed in the lower region are configured to blink on and off at a first interval, and wherein the plurality of lights in the upper region are configured to blink on and off at a second interval for a certain number of times that is then followed by a pause for a third interval, and wherein the third interval is greater than the first interval which is greater than the second interval (see Fig 13C, paragraph 166).
Regarding claim 4, Green Jr. et al. disclose that the plurality of lights disposed in the lower region are configured to blink on and off continuously while the device is powered on (Fig 13C).
 Regarding claim 5, Green Jr. et al. disclose that only a subset of the plurality of lights in the upper region are illuminated simultaneously, and wherein the subset of the plurality of lights in the upper region that are illuminated simultaneously varies over time (Fig 13C).


Regarding claim 7, the combined structure of Green Jr. et al. and Watabe teaches a housing (fixture 20) comprising a rectangular shape (rectangular frame 22 of Fig 2A; Green et al.), and wherein the PCB, first diffuser and second diffuser are disposed within the housing.
Regarding claim 8, Green Jr. et al. disclose that the housing is configured to resemble a fireplace (see Fig 2A; paragraph 194 of Green Jr. et al.).
Regarding claim 9, Green Jr. et al. disclose a housing (fixture 20 of Fig 2A)having a base (28; paragraph 102); wherein the PCB is coupled to the base and configured to form a cylindrical shape; wherein the first diffuser is disposed in front of at least a portion of the PCB to form a cylindrical shape, such that the PCB is disposed concentrically within the first diffuser sheet; wherein the second diffuser is disposed in front of at least a portion of the first diffuser, such that at least the portion of the PCB and at least the portion of the first diffuser are disposed behind the second diffuser.
Regarding claim 10, combined structure of Green Jr. et al. and Watabe teaches an outer housing (intermediate frame 22 of Green et al.) disposed about the flexible PCB and the first diffuser (12), and wherein the outer housing comprises a set of openings; wherein the second diffuser (pane 24) comprises a set of plastic sheets, and wherein each of the plastic sheets are disposed within one of the openings of the outer housing, wherein each of the plastic sheets 
Regarding claim 11, Green Jr. et al. disclose that each of the plastic sheets (pane 24) comprising the second diffuser are separated by the housing (22) which creates a space between adjacent ones of the plastic sheets (Fig 2A).
Regarding claim 12, Green Jr. et al. disclose that the first diffuser has a diameter and wherein a width of each of the plastic sheets is approximately equal to the diameter of the first diffuser (Fig 2A).
Regarding claim 13,  Green Jr. et al. disclose a clear cylindrical tube (12)coupled to and extending from the base (18) in a vertical direction (see Fig 5 of Green Jr et al.); wherein the first diffuser is disposed within the cylindrical tube, such that the first diffuser is pressed against an inner surface of the cylindrical tube (textured inner surface); wherein the flexible PCB(14) is disposed within the cylindrical tube, and wherein the first diffuser is disposed between the flexible PCB and the cylindrical tube.
Regarding claim 14, Green Jr. et al. disclose that the plurality of light sources (15) are disposed or embedded on the PCB in a series of rows, and wherein the light sources of a first row are staggered relative to the light sources of a second row, such that the light sources of the second row are not disposed directly above light sources of the first row (Fig 6A).
Regarding claim 15, the combined structure of Green Jr. et al. & Watabe teaches an outer housing (22) disposed about the cylindrical tube forming the first diffuser (12) and PCB (14); wherein the outer housing comprises a set of openings; wherein the second diffuser (24) comprises a set of plastic sheets, and wherein each of the plastic sheets are disposed within 
Regarding claim 16, Green Jr. et al. disclose that  the plurality of light sources comprise RGB LEDs (tricolor LEDs; Fig 12), and wherein the plurality of light sources are disposed or embedded on the PCB in areas comprising an upper region, a middle region and a lower region for simulating flame (Paragraphs 8, 101, 161).
 But Green JR. et al. fail to disclose that the plurality of light sources in the lower region are programmed to emit a yellow light, wherein the plurality of light sources in the middle region are programmed to emit an orange light, and wherein the plurality of light sources in the upper region are programmed to emit a blue light.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to choose the plurality of light sources in the lower region are programmed to emit a yellow light, wherein the plurality of light sources in the middle region are programmed to emit an orange light, and wherein the plurality of light sources in the upper region are programmed to emit a blue light, so as to simulate an actual flame.
Regarding claim 18. Green Jr. et al. disclose that the first and second sheets each comprises one or more plastic sheets or layers (Fig 2A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10 of U.S. Patent No. 10,989,380. 
Although the claims at issue are not identical, they are not patentably distinct from each other because.
Claim 1 of instant application is anticipated by claim 1 of US 10,989,380;
Claim 2 of instant application is anticipated by claim 2 of US 10,989,380;
Claim 3 of instant application is anticipated by claim 7 of US 10,989,380;
Claim 10 of instant application is anticipated by claim 3 of US 10,989,380;
Claim 11 of instant application is anticipated by claim 4 of US 10,989,380;
Claim 12 of instant application is anticipated by claim 5 of US 10,989,380;
Claim 13 of instant application is anticipated by claim 8 of US 10,989,380; 
Claim 14 of instant application is anticipated by claim 9 of US 10,989,380;
Claim 15 of instant application is anticipated by claim 10 of US 10,989,380.
       Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875